This is a proceeding in prohibition. The sole question involved is the right of a School District in Kansas City to dismiss a condemnation suit under the facts in that particular case. This court has, in the case of State ex rel. School District of Kansas *Page 713 
City v. Phoenix Land  Improvement Company, 315 Mo. 775, ruled that the district in question has that power and the grounds relied upon by the relator for the issuance of the writ herein do not exist. Our preliminary rule is, therefore, discharged. All concur, except Graves, J., absent.